DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 3/03/2022. Amendments received on 3/03/2022 have been entered. Claims 21-40 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claims 21, limitation “transmitting, via the communication channel, a response associated with completion of the pairing and with payment confirmation” does not have support in the original filed specification.
Claims 22-27 depend on claim 21 and inherent the same deficiency.
As of claims 28, limitation “transmit, via the communication channel, a response associated with the pairing of the locking mechanism with the electronic device and with payment confirmation” does not have support in the original filed specification.
Claims 29-34 depend on claim 28 and inherent the same deficiency.
As of claim 35, limitation “transmit, via the communication channel, a response associated with completion of the pairing and with payment confirmation” does not have support in the original filed specification.
Claim 36-40 depend on claim 35 and inherent the same deficiency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 26-28, 30-31, 33-35, 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US Pub 2013/0335193) in view of Maniar et al. (US Pub 2014/0279479).
As of claims 21, 28 and 35, Hanson discloses a computer-implemented method of controlling aspects of a secure-access facility, the method comprising: 
transmitting, via a communication channel, information associated with a locking mechanism (transmitting, via a local wireless communication, information associated with the lock device 100 so the mobile device 102 discovers the lock device; see fig. 6; also see paragraph [0020] and [0113], Lock device 100 comprising a processor 602 and memory 604), and wherein the locking mechanism includes an actuator for controlling the locking mechanism (via lock mechanism electrically or magnetically changing state hence comprising an actuator; see paragraph [0026]); 

transmitting, via the communication channel, a response associated with completion of the pairing (sending, via the local wireless connection, a response that secure wireless connection has been established; see paragraph [0104]); 
receiving, via the communication channel and from the electronic device, a command passed upon an interactive selection including one of a first option for unlocking the locking mechanism or a second option for locking the locking mechanism (receiving, via the local wireless connection, a command from the mobile device wherein the command includes a PIN number entered by a user; see paragraph [0035]); and 
actuating, based on the received interactive option, the locking mechanism, causing the locking mechanism to unlock or lock (via actuating the lock is the PIN is valid; see paragraph [0035]).  
Hanson does not explicitly disclose “the data comprising payment information associated with using the locking mechanism and “a response associated with completion of the pairing and with payment confirmation.”
Maniar discloses a communication system wherein a mobile device 104 performs pairing and payment transaction with a terminal 102 in a single tap feature and receives payment confirmation from the terminal 102 (see paragraphs [0025] and [0047]).
From the teaching of Maniar it would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teaching of Hanson and 
As of claims 23, 30 and 37, Hanson discloses that the interactive selection includes a passcode associated with controlling the locking mechanism (via including a PIN; see paragraph [0035]).  
As of claims 24, 31 and 38, Hanson discloses that the data for pairing is received via a near-field communication (NFC) channel (Hanson discloses that the local wireless connection could be performed using near field communication (NFC); see paragraph [0017]). \\dbr.com\Users$\LAUsers\mellblls\Desktop\EBAY - 2 221926\IP-P2812US7 - 0084-01-CON-6\EBAY-0084-01-US- CON-06 Preliminary Amendment.docU.S. Patent Application Serial No. 17/169,135 Preliminary Amendment dated March 1, 2021  
As of claims 27 and 34, Hanson discloses that the electronic device includes a digital assistant (via mobile device 102 being a personal digital assistant; see paragraph [0019]).  
As of claims 26, 33 and 40, Hanson discloses that determine the electronic device being in a proximity of the locking mechanism; and when the electronic device is within the proximity, automatically actuating the locking mechanism to cause the locking mechanism to unlock (via lock device 100 automatically switching from the locked state to the unlocked state in response to the mobile device 102 being in a predetermined range; see paragraph [0025]).  

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US Pub 2013/0335193) in view of Maniar et al. (US Pub 2014/0279479) and further in view of Yu (US Pub 2016/0063872).

Yu discloses that if the distance between a lock 110 and a portable device 120 is greater than the predetermined distance, the lock/unlock switching unit 118 is configured for locking the lock automatically (see fig. 1; also see paragraph [0046] and claim 4).
From the teaching of Yu it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Hanson and Maniar to include the function of auto locking as taught by Yu in order to make sure that the lock is locked if the user forgets to manually lock the lock.
Claims 22, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US Pub 2013/0335193) in view of Myers et al. (US Pub 2011/0311052).
As of claim 22, 29 and 36, combination of Hanson and Maniar discloses all the limitations of the claimed invention as mentioned in claim 21, Hanson discloses that the local wireless communication (communication channel) can be established using Bluetooth, NFC or ZigBee (see paragraph [0017]), however it does not explicitly disclose that the communication channel is a Wi-Fi channel.

From the teaching of Myers it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Hanson and Maniar to include the function Wi-Fi as taught by Myers since it is known that different short-range wireless protocol could be used for mobile and lock communication.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/           Primary Examiner, Art Unit 2683